Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is the initial office action based on the continuation application filed on 01/04/2021. Claims 1-9 as originally filed are considered here.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 02/12/2021. 

Information Disclosure Statement
The Information Disclosure Statements filed on 01/4/2021 and 10/20/2022 have been considered.

Oath/Declaration
The oath or declaration filed on 1/4/2021 is acceptable. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a top surface of the first ULK layer between the first MTJ and the second MTJ is lower than a top surface of the first metal interconnection” in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. 
Title such as, “MAGNETORESISTIVE RANDOM ACCESS MEMORY (MRAM) DEVICE” should be indicative of the invention to which the claims are directed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagel et al (US 2019/0140019; Nagel hereinafter).

With regard to claim 1, Nagel discloses a semiconductor device (e.g. Fig.3-14 with corresponding texts), comprising:
a first magnetic tunneling junction (MTJ) 210 (Fig.14; para[0050]) on
a substrate 140 (para[0015; CMOS die 140 has substrate); 
a first ultra low-k (ULK) dielectric layer 350 (para[0041]; although para[0041] discloses layer 350 as low-k material, para[0025] discloses, “In the discussion below, both low-k and ultra low-k ILD materials are collectively referred to as low-k ILD materials”. So, layer 350 is interpreted as ultra low-k layer. Furthermore, low-k and ultra low-k are relative and low-k can be interpreted as ultra low-k unless dielectric constant is defined explicitly in the claim) on the first MTJ 210; 
a damaged layer 330 (etch stop layer 330a is interpreted as “damaged” layer because this layer is used as an etch stop layer and top surface of this layer 330 is damaged during etching even if it is small amount) on the first ULK dielectric layer 350; and 
a second ULK dielectric layer 380 (para[0046]; although para[0046] discloses layer 380 as low-k material, para[0025] discloses, “In the discussion below, both low-k and ultra low-k ILD materials are collectively referred to as low-k ILD materials”. So, layer 350 is interpreted as ultra low-k layer. Furthermore, low-k and ultra low-k are relative and low-k can be interpreted as ultra low-k unless dielectric constant is defined explicitly in the claim) on the damaged layer 330.

With regard to claim 2, Nagel discloses the semiconductor device of claim 7, further comprising:
an inter-metal dielectric (IMD) layer 310 (para[0040]; Fig.4B) on the substrate 140; 
a first metal interconnection 220 (left one; para[0029]) and  
a second metal interconnection 220 (right one; para[0029]) in the IMD layer 310; the first MTJ (left 210) on the first metal interconnection 220 and a second MTJ (right 210) on the second metal interconnection 220; and
the first ULK dielectric layer 350 on the IMD layer 310 and around the first MTJ (left 210) and the second MTJ (right 210).

With regard to claim 5, Nagel discloses the semiconductor device of claim 7, wherein the damaged layer 330 comprises nitrogen (para[0037]).

Claims 6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al (US 2019/0165260; Yu hereinafter).

With regard to claim 6, Yu discloses a semiconductor device (e.g. Fig.17 with corresponding texts), comprising:
a first magnetic tunneling junction (MTJ)  (left side stack 530-555; para[0082]) and
a second MTJ (right side stack 530-555; para[0082])
 on a substrate (para[0095]); 
a passivation layer 620 (para[0085]) on the first MTJ (left) and the second MTJ (right), 
wherein a top surface of the passivation layer 620 between the first MTJ and the second MTJ is lower (e.g. Fig.17) than a top surface of the passivation layer 620 directly on top of the first MTJ; and 
an ultra low-k (ULK) dielectric layer 640 (para[0063, 0087]) on the passivation layer 227.

With regard to claim 9, Yu discloses the semiconductor device of claim 12, wherein the passivation layer 620 and the ULK dielectric layer 640 comprise different materials (para[0087, 0064, 0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu in view of Satoh et al (US 20130052752; Satoh hereinafter).

With regard to claim 7, Yu discloses the limitations of the claim with the exception of the semiconductor device, wherein a top surface of the passivation layer directly on top of the first MTJ comprises a first curve concave downward. However, Fig.8 of Satoh discloses wherein a top surface of the passivation layer 70 (para[0032]) directly on top of the first MTJ 30’ comprises a first curve concave downward (right side corner of passivation 70). It would have ben obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the passivation layer as claimed for the purpose of preventing MTJ from oxidation (para[0032] of Satoh).

With regard to claim 8, Satoh discloses the semiconductor device of claim 6, wherein a top surface of the passivation 70 between the first MTJ and the second MTJ comprises a second curve concave upward (left side corner of passivation 70 concave upward). Although Fig.8 shows one MTJ cell, they are fabricated plurality of cells (para[0011]) meeting the claim limitation.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 3 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites wherein a top surface of the first ULK layer between the first MTJ and the second MTJ is lower than a top surface of the first metal interconnection in combination with other elements of the base claim 1.

Claim 4 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites wherein a top surface of the first ULK dielectric layer directly on top of the first MTJ comprises a V-shape in combination with other elements of the base claim 1.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896